Title: To James Madison from John Gavino, 10 February 1804 (Abstract)
From: Gavino, John
To: Madison, James


10 February 1804, Gibraltar. No. 144. Has not heard from JM since his last of 2 Feb. “I this day received a Letter from Wm. H. Thone [Thom] Commander of the Schor. Citizen with the Gun Carriages dated L’Orient 6th: Ulto. wherein he tells me was not permitted to Sail untill the departure of the French Squadron, which he supposed would be the first fair wind.” A Danish brig arrived “This day”; the captain says he was boarded on 12 Jan. 1804 “between Sicily & the coast of Italy by a Tripoline Cruiser, she was a Polacra with 3 Masts, 8 Guns, about 60 Men & 90 Tunns burthen, had black Top Sides, Sayd had taken nothing, and informed him of the misfortune happend the Philadelphia.” Has informed Preble, Hull, “and the Consuls along the Coast.” Adds in a postscript that public health is restored at Málaga.
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:400–401.


